Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 3, 10, 11 and 13 are amended.  Claims 2 and 12 are canceled.  Claims 1-11 and 13-19 are pending.

Response to Arguments
2.	Applicant's arguments filed on 11/29/2021 with respect to amended claims have been fully considered but they are not persuasive.  
 	Specifically, Applicant argues: 
“the feature of the present claimed invent is to track a person based on a captured image, and associate the walking behavior (first authentication information) and the biological information (second authentication information).  Thereby, in the present claimed invention, the first authentication information and the second authentication information of the same person can be associated with each other reliably through tracking”. 
 
“One the other hand, Maeno discloses that the entrance gate acquires identification information, the exit gate acquires identification information, and the face of a person a person is imaged by a camera and authenticated.  [0021]-[0041];  However, Maeno fails to describe after acquiring first authentication information from a person, tracking the person, and acquiring second authentication information at the predetermined place where the person is located after the tracking.  That is because a person is not tracked in the cited reference, it is impossible to determine whether different authentication information acquired at a different place is the information of the same person. “ 

Examiner respectfully disagrees.  

Exemplary independent claim 1 recites in part:

“…acquire first authentication information of a person, based on a captured image captured by an image capturing device;


Acquiring second authentication information of a person from an acquisition device installed in the predetermined place; and 
Based on a result of tracking the person associated with the first authentication information of the person tracked up to the predetermined place and the second authentication information of the person located in the predetermined place after the tracking.


[0035] Authentication device 30 is installed in an entrance and the like of a special area provided further inside the closed space and includes controller 31, storage unit 32, input unit 33, and output unit 34 similarly to server device 10. In addition, authentication device 30 includes camera 35 that images the face of a person moving in the closed space. The special area is, for example, a membership lounge in a restricted area of an airport, a member-dedicated room in a closed space, a meeting room for members, a dedicated room (such as a venue and a conference room) where only participants who are preregistered may enter in a closed space, a VIP room and a floor of a hotel with restricted visitors, or the like.


 	In paragraph 0035, Maeno discloses an authentication device that capture images of the face of a person moving in the closed space.  The tracking step occurs when the image is acquired in a movement of the user in an area where the authentication device is installed.  Thus, read on the claimed language recited because in order to moving image to be captured, tracking the right position and the right location or zone would be necessary.  
 	Moreover, paragraph [0035] of Maeno meets the claimed limitation of “ based on a result of tracking the person associate the first authentication information of the person tracked up to the predetermined place” because the tracking of the movement of the user and the specific location of the user where the camera is located in order to capture facial of the user to match with the stored image for authentication purposes (tracking the user movement .  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maeno et al. (U.S. Patent Application Publication No. 2019/0311104). With respect to claim 1, Maeno discloses an information processing device comprising:
 at least one memory storing instructions and at least one processor coupled to the at least one memory, wherein the at least one processor executes the instructions to: 
acquire first authentication information of a person; based on a captured image captured by an image capturing device; track movement up to a predetermined place of the person from whom the first authentication information has been acquired, based on a captured image captured by an image capturing device; acquire second authentication information of a person from an acquisition device installed in the predetermined place; and based on a result of tracking the person, associate the first authentication information of the person tracked up to the predetermined place and the second authentication information of the person located in the predetermined place after the tracking (e.g. Maeno, paragraph 0035, “authentication device 30 includes camera 35 that images the face of a person moving in the closed space…”;  paragraphs 0008-0010 and 0031-41, “Entrance gate 20 acquires entering-person identification information (second identification information) of a person who enters from an ID or the like of a person entering a predetermined closed space, and authentication device 30 images the face of a person moving in the closed space, and exit gate 40 acquires exiting-person identification information of a person exiting the closed space). 
Maeno does not explicitly mention tracking and associating the first authentication and the second authentication of a same person.  However, Maeno discloses the person entering a predetermined space with first and second identification information is recorded to a reader provided in entrance opening/closing unit (e.g. Maeno, paragraphs 0034, 0035 and 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature in order to track and associate the same user entering and exiting the predetermined space.
 	With respect to claim 3, Maeno discloses the information processing device according to claim 2, wherein the at least one processor executes the instructions to: 
detect that a person from whom the first authentication information has been acquired is located in the predetermined place; and associate the second authentication information of a person acquired when the person gets located in the predetermined place and the already acquired first authentication information of a person tracked up to the predetermined place (e.g. Maeno, paragraphs 0034, 0035 and 0039). 
acquire information representing a feature of a moving behavior of a person as the first authentication information, based on the captured image; and acquire biological information of a person as the second authentication information by the acquisition device installed in the predetermined place (e.g. Maeno, paragraphs 0031-0041).  	With respect to claim 5, Maeno discloses the information processing device according to claim 4, wherein the at least one processor executes the instructions to: 
acquire information representing a feature of a walking behavior of a person when the person moves to the predetermined place, as the first authentication information; and acquire a face feature value extracted from a face image of a person captured by the acquisition device installed in the predetermined place, as the second authentication information (e.g. Maeno, paragraphs 0029-0039).  	With respect to claim 6, Maeno discloses the information processing device according to claim 1, wherein the at least one processor executes the instructions to, based on a result of tracking a person, collate the first authentication information and the second authentication information acquired from a same person with the first authentication information and the second authentication information that are already associated (e.g. Maeno, paragraphs 0029-0031). .

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONGOC TRAN/Primary Examiner, Art Unit 2434